          Case 2:20-cv-00942-RSL Document 4 Filed 06/23/20 Page 1 of 2



 1
 2

 3
 4
 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE
 7
      LEONEL MARIN-TORRES,
 8                          Petitioner,                 Case No. C20-942RSL

 9           v.                                         ORDER DIRECTING THE
      UNITED STATES OF AMERICA,                         UNITED STATES TO
10                                                      ANSWER § 2255 PETITION
                            Respondent.
11
12
            This matter comes before the Court on Petitioner’s “Motion to Vacate, Set Aside,
13   or Correct Sentence Pursuant to § 2255” (Dkt. # 1). After a preliminary review of the
14   motion, the Court ORDERS as follows:
15          (1)    No later than August 6, 2020, the United States shall file and serve an
16   Answer in accordance with Rule 5 of the Rules Governing Section 2255 Cases in United
17   States District Courts. As part of its Answer, the United States shall state its position as

18   to whether an evidentiary hearing is necessary, whether any discovery is necessary,

19   whether there is any issue as to abuse or delay under Rule 9, and whether Petitioner’s

20   motion is barred by the statute of limitations.
            (2)    On the face of its Answer, the United States shall note this matter for the
21
     fourth Friday following the filing of its Answer, and the Clerk shall note the matter on
22
     the Court’s docket accordingly. Petitioner may file a Reply to the Answer no later than
23
     that noting date.
24
            The Clerk shall direct a copy of this Order to Petitioner.
25
26
     ORDER DIRECTING THE UNITED STATES TO ANSWER § 2255 PETITION - 1
          Case 2:20-cv-00942-RSL Document 4 Filed 06/23/20 Page 2 of 2



 1
 2         DATED this 23nd day of June, 2020.

 3
 4
 5
                                            A
                                            Robert S. Lasnik
                                            United States District Judge
 6
 7
 8

 9

10

11
12

13

14
15

16

17
18

19
20

21
22
23

24
25
26
     ORDER DIRECTING THE UNITED STATES TO ANSWER § 2255 PETITION - 2
